Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 29 June 2022. Claims 1-7 and 9-20 are pending and have been considered as follows. Claim 8 was cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Ross Davis on 22 August 2022.
The application has been amended as follows: 

The Claims should be amended as follows-

1. (Currently Amended):  A processing apparatus comprising: 
circuitry configured to
acquire facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route, and
while the vehicle is autonomously traveling along the travel route, the autonomous traveling including generating an operation plan from a current position of the vehicle as determined using signals received from a satellite positioning system to a destination position, sensing a travel status of the vehicle and an environment around the vehicle to acquire information required for the autonomous traveling while performing the autonomous traveling along the travel route, and causing the vehicle to autonomously travel by increasing or decreasing controlled amounts of a drive motor, an inverter, a brake, and a steering motor, 
acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in;
process an image of a first facility associated with the facility information and an image of a second facility present around the first facility based on the facility information, the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle; 
simultaneously display the processed image of the first facility, the processed image of the second facility, , an instruction image, and a character image on a display provided in the vehicle, the processed image of the first facility including a real world image of the first facility and the processed image of the second facility including a real world image of the second facility, wherein the instruction image includes an arrow from the processed image of the first facility to the processed image of the second facility, and the explanation of the relationship between the first facility and the second facility is displayed in a balloon of the character image; and
display the event information after displaying the processed image of the first facility and the processed image of the second facility on the display provided in the vehicle.

2. (Previously Presented):  The processing apparatus according to claim 1, wherein:
processing the image of the first facility or the image of the second facility includes modifying a structure of the first facility or the second facility through predetermined image processing; and
the circuitry is further configured to adjust a degree to which the structure is modified through the predetermined image processing upon receiving input from the user.

3. (Previously Presented):  The processing apparatus according to claim 1, wherein:
the processing apparatus is a processing apparatus provided in the vehicle; and
the circuitry is further configured to
process the image of the first facility or the image of the second facility further based on the event information.

4. (Previously Presented):  The processing apparatus according to claim 1, wherein:
the display is placed on an entire surface or part of a surface of an internal space of the vehicle; and
the circuitry is further configured to
acquire first information on an acceleration of the vehicle, and
control a captured image to be displayed on the display such that the user in the vehicle experiences an acceleration in a direction different from a direction of the acceleration indicated by the first information.

5. (Currently Amended):  A processing method comprising:
acquiring facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route; and
while the vehicle is autonomously traveling along the travel route, the autonomous traveling including generating an operation plan from a current position of the vehicle as determined using signals received from a satellite positioning system to a destination position, sensing a travel status of the vehicle and an environment around the vehicle to acquire information required for the autonomous traveling while performing the autonomous traveling along the travel route, and causing the vehicle to autonomously travel by increasing or decreasing controlled amounts of a drive motor, an inverter, a brake, and a steering motor, 
acquiring event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in;
processing an image of a first facility associated with the facility information and an image of a second facility present around the first facility based on the facility information, the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle; 
simultaneously displaying the processed image of the first facility, the processed image of the second facility, , an instruction image, and a character image on a display provided in the vehicle, the processed image of the first facility including a real world image of the first facility and the processed image of the second facility including a real world image of the second facility, wherein the instruction image includes an arrow from the processed image of the first facility to the processed image of the second facility, and the explanation of the relationship between the first facility and the second facility is displayed in a balloon of the character image; and
displaying the event information after displaying the processed image of the first facility and the processed image of the second facility on the display provided in the vehicle.

6. (Currently Amended):  A non-transitory computer readable medium storing a program causing a computer to execute instructions for:
acquiring facility information containing an advertisement or publicity on a facility located along a travel route that a vehicle is scheduled to travel or a facility located within a predetermined range from the travel route; and
while the vehicle is autonomously traveling along the travel route, the autonomous traveling including generating an operation plan from a current position of the vehicle as determined using signals received from a satellite positioning system to a destination position, sensing a travel status of the vehicle and an environment around the vehicle to acquire information required for the autonomous traveling while performing the autonomous traveling along the travel route, and causing the vehicle to autonomously travel by increasing or decreasing controlled amounts of a drive motor, an inverter, a brake, and a steering motor, 
acquiring event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in;
processing an image of a first facility associated with the facility information and an image of a second facility present around the first facility based on the facility information, the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle; 
simultaneously displaying the processed image of the first facility, the processed image of the second facility, , an instruction image, and a character image on a display provided in the vehicle, the processed image of the first facility including a real world image of the first facility and the processed image of the second facility including a real world image of the second facility, wherein the instruction image includes an arrow from the processed image of the first facility to the processed image of the second facility, and the explanation of the relationship between the first facility and the second facility is displayed in a balloon of the character image; and
displaying the event information after displaying the processed image of the first facility and the processed image of the second facility on the display provided in the vehicle.

7. (Previously Presented):  The processing apparatus according to claim 1, wherein:
the second facility is a facility associated with the first facility, or
the second facility is present in a region in which the first facility is present.

9. (Previously Presented):  The processing apparatus according to claim 1, wherein at least one of:
processing the image of the first facility includes adding information to or removing information from the real world image of the first facility, or
processing the image of the second facility includes adding information to or removing information from the real world image of the second facility.

10. (Previously Presented):  The processing apparatus according to claim 1, wherein at least one of:
processing the image of the first facility includes adding the facility information to the real world image of the first facility, and
processing the image of second facility includes adding the facility information to the real world image of the second facility.

11. (Currently Amended):  The processing apparatus according to claim 1, wherein at least one of:
processing the image of the first facility includes processing the real world image of the first facility into an image viewed from eyes of a visitor of the first facility, and
processing the image of the second facility includes processing the real world image of the second facility into an image viewed from a visitor of the second facility.

12. (Currently Amended):  The processing apparatus according to claim 1, wherein at least one of:
processing the image of the first facility includes processing the real world image of the first facility into an image viewed from eyes of a visitor who has passed through an entrance of the first facility, and
processing the image of the second facility includes processing the real world image of the second facility into an image viewed from a visitor who has passed through an entrance of the second facility.

13–20. (Cancelled). 

Allowable Subject Matter
Claims 1-7 and 9-12 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Tanaka (US20190086223A1) teaches a mobile device transmits, to an information processing device 50, a route search request including search conditions which contain a destination, destination arrival time, and moving purpose designated by a user. On the basis of the route search request, the information processing device searches for a moving route to the destination in accordance with the destination arrival time, together with stop-by place candidates corresponding to the moving purpose, and transmits a search result to the mobile device 20. The mobile device presents the searched moving route to the user. Moreover, in response to selection of a stop-by place by the user, the moving route, an estimated arrival time to the destination, and the stop-by place candidates are dynamically changed. A moving plan which includes information regarding available stop-by places can be provided from a mobile device of a vehicle or the like.
Further, Robert (US20200018976A1) teaches method and apparatus for passenger heads-up displays for vehicles. An example vehicle includes a passenger seat, a passenger heads-up display (HUD) to present a virtual interface in front of the passenger seat, and a controller. The controller is to identify a mode selection for the passenger HUD and determine, based on the mode selection, the virtual interface and an apparent distance of the virtual interface for a passenger. The controller also is to present, via the passenger HUD, the virtual interface at the apparent distance for the passenger.

In regards to independent claims 1, 5 and 6; Tanaka and Robert taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:
while the vehicle is autonomously traveling along the travel route … 
acquire event information about a predetermined event that a user who rides in the vehicle is scheduled to be involved in;
process an image of a first facility associated with the facility information and an image of a second facility present around the first facility based on the facility information, the image of the first facility and the image of the second facility having been captured by at least one camera that is included in the vehicle and is directed to surroundings of the vehicle; 
simultaneously display the processed image of the first facility, the processed image of the second facility, an explanation of a relationship between the first facility and the second facility, an instruction image, and a character image on a display provided in the vehicle, the processed image of the first facility including a real world image of the first facility and the processed image of the second facility including a real world image of the second facility, wherein the instruction image includes an arrow from the processed image of the first facility to the processed image of the second facility, and the explanation of the relationship between the first facility and the second facility is displayed in a balloon of the character image; and
display the event information after displaying the processed image of the first facility and the processed image of the second facility on the display provided in the vehicle

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./           Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667